                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

STRIKE 3 HOLDINGS, LLC,

             Plaintiff,

v.                                            Case No. 19-10190
                                              Honorable Linda V. Parker

JOHN DOE, subscriber assigned IP
address 68.37.17.138,

          Defendant.
____________________________________/

     OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR
           LEAVE TO SERVE A THIRD-PARTY SUBPOENA
              PRIOR TO A RULE 26(f) CONFERENCE

      Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) filed this lawsuit against an

unknown individual alleging that the individual infringed upon Plaintiff’s

copyrights when the individual downloaded, copied and distributed Plaintiff’s

copyrighted movies. (ECF No. 1.) Presently before the Court is Plaintiff’s Motion

for Leave to File a Third-Party Subpoena Prior to a Rule 26(f) Conference. (ECF

No. 4.) Plaintiff filed the motion seeking to serve a third-party subpoena on

Defendant’s Internet Service Provider (“ISP”) Comcast Cable Communications,

LLC (“Comcast Cable”) in order to identify the individual associated with the

Internet Protocol (“IP”) address from which the alleged infringing conduct was
                                          2
committed. (Id.) For the reasons that follow, the Court grants Plaintiff’s motion

with certain conditions imposed.

      Plaintiff operates a subscription-based website. (Id.) Plaintiff claims the

unknown individual’s IP address has been used to infringe Plaintiff’s copyrighted

works. (Id.) Plaintiff asserts it has determined the IP address being used by the

individual conducting the alleged infringing activity and that the individual was

using the internet systems of Comcast Cable. (Id.)

      Federal Rule of Civil Procedure 26(d)(1) prohibits the propounding of

discovery prior to a Rule 26(f) conference, except in limited circumstances not

applicable here or when authorized by court order. A number of courts have

applied a “good cause” standard to determine whether such discovery should be

authorized. See, e.g., Arista Records LLC v. Does 1-19, 551 F. Supp. 2d 1, 6

(D.D.C. 2008). In copyright infringement cases like the present one, courts

routinely find good cause to permit discovery in advance of a Rule 26(f)

conference to identify the defendants where: (1) the plaintiff makes a prima facie

showing of a copyright infringement claim; (2) the plaintiff submits a specific

discovery request; (3) the information sought is limited in scope and not available

through alternative means; (4) there is a central need for the subpoenaed

information; and (5) there is a minimal expectation of privacy on the part of the
                                           3
defendant. See Arista Records, LLC v. Doe, 604 F.3d 110, 119 (2d Cir. 2010)

(citing Sony Music Entm’t, Inc. v. Does 1-40, 326 F. Supp. 2d 556, 564-65

(S.D.N.Y. 2004)); Arista Records LLC, 551 F. Supp. at 6–7.

      Plaintiff establishes that “good cause” exists for it to serve a third-party

subpoena on Comcast Cable in advance of a Rule 26(f) conference. Plaintiff

makes a prima facie showing of a claim of copyright infringement, submits a

specific discovery request, establishes that there are no alternative means to obtain

the information that its seeks through the discovery, establishes a central need for

the information, and Defendant has a minimal expectation of privacy. It is clear to

the Court that Defendant must be identified before this suit can progress further.

      For these reasons, the Court GRANTS Plaintiff’s Motion for Leave to File a

Third-Party Subpoena Prior to a Rule 26(f) Conference, with certain limitations

outlined herein:

      1.     Plaintiff may serve immediate discovery on Comcast Cable to
             obtain the identity of the Defendant Doe by serving a Rule 45
             subpoena that seeks information sufficient to identify the
             Defendant, including the individual’s name and current (and
             permanent) addresses. Disclosure of the information requested
             is ordered pursuant to 47 U.S.C. § 551(c)(2)(B), which
             authorizes cable operators to disclose personally identifiable
             information when the cable operators are ordered to do so by a
             court.

      2.     Plaintiff shall attach a copy of this Opinion and Order to the
             subpoena that it issues.
                                       4
     3.    Any information disclosed to Plaintiff in response to the Rule
           45 subpoena may be used by Plaintiff solely for the purpose of
           protecting Plaintiff’s rights as set forth in the Complaint.

     4.    If and when Comcast Cable is served with a subpoena, it shall
           give written notice, which may include e-mail notice, to the
           subscriber in question within seven (7) days of service of the
           subpoena. If Comcast Cable and/or Defendant wants to file a
           motion in response to the subpoena, the party must do so before
           the return date of the subpoena, which shall not be less than
           thirty (30) days from the date of such written notice.

     5.    Comcast Cable shall not produce the information requested
           before the return date of the subpoena or the resolution of any
           timely filed motion challenging the subpoena, whichever occurs
           later.

     IT IS SO ORDERED.

                                    s/Linda V. Parker
                                    LINDA V. PARKER
                                    UNITED STATES DISTRICT JUDGE
Dated: March 25, 2019
